Order entered October 27, 2022




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-22-00545-CV

           IN THE INTEREST OF O.T.F. AND R.A.T., CHILDREN

                On Appeal from the 255th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-14-06650
                                   ORDER

      Before the Court is court reporter LaToya R. Young’s October 24, 2022

second request for an extension of time to file the reporter’s record. We GRANT

the request and ORDER the record be filed no later than October 31, 2022. See

TEX. R. APP. P. 4.1.

      We note the reporter’s record was first due July 11, 2022. Accordingly, we

caution Ms. Young that failure to file the record may result in an order that she not

sit as a court reporter until the record is filed.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Kim Cooks, Presiding Judge of the 255th Judicial District Court; Ms.

Young; and, the parties.

                                                /s/   BONNIE LEE GOLDSTEIN
                                                      JUSTICE